Order entered December 20, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01556-CV

 IN RE HAROON RASHEED, SOLAR HEALTH P.A., HRMD MANAGEMENT LLC,
TEXAS PAIN PHYSICIANS AND INTEGRATED HOSPITAL SPECIALISTS, Relators

                   Original Proceeding from the 95th District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-17-04492

                                      ORDER
                      Before Justices Myers, Schenck, and Reichek

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.




                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE